Citation Nr: 1641494	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  09-10 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Evaluation of chronic low back strain with degenerative joint and disc disease with testicular pain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  During the course of the appeal, the jurisdiction of the case was transferred to the RO in Denver, Colorado. 

In November 2014, the Veteran testified at a videoconference hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

In April 2015, the Board remanded the issue for further development.  The requested development has been substantially complied with and the issue is ready for appellate review.  

During the course of the Veteran's appeal, the RO assigned an increased 10 percent rating for the Veteran's service-connected chronic low back strain with degenerative disc disease and degenerative joint disease with testicular pain, effective July 15, 2005, the date of the grant of service connection.  As higher ratings for the disability are available, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. There is also a paperless, electronic record in the Virtual VA system. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected chronic low back strain with degenerative disc and joint disease and testicular pain has been manifested by functional loss more nearly approximating forward flexion limited to 60 degrees or less and severe muscle spasms, but forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, and/or incapacitating episodes having a total duration of at least 4 weeks during a 12-month period have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent rating for chronic low back strain with degenerative joint and disc disease and testicular pain have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5242-5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93 ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

The current appeal arises from the Veteran's disagreement with the initial ratings assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4). 

In this case, VA obtained all service treatment, post service treatment and private records identified by the Veteran.  In addition, the Veteran was afforded various VA examinations in November 2005, January 2006, March 2013 and July 2015.  The examinations were conducted by medical professionals who solicited symptomatology from the Veteran, conducted thorough examinations, and provided rationale for the conclusions given.  They are, therefore, adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

In November 2014, the Veteran testified at a Board hearing.  The record reflects that the undersigned VLJ clarified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The issue is thus ready to be considered on the merits.

Legal Criteria and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the disability has not significantly changed and a uniform evaluation is warranted. 

The Veteran contends that he is entitled to an increased rating for his lumbar spine disability, currently rated as 20 percent disabling.

Spinal disabilities are primarily evaluated under a general rating formula.  Here, Diagnostic Code 5242, pertaining to degenerative arthritis of the spine; and Diagnostic Code 5243, pertaining to incapacitating episodes, are both evaluated under the general rating formula. 

Under the formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015). 

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The notes following revised Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454  (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).

At the outset, the Board notes that in the April 2015 decision and remand, the Board granted a 20 percent disability rating for neurological involvement of the lower extremities.  As the neurological manifestations have already been addressed by the Board, the remaining issue is the orthopedic manifestations.  Therefore, the Board will focus solely on the orthopedic manifestations in the decision below.

The Veteran was afforded a VA examination in November 2005.  At the time, he reported intermittent periods of low back pain around the belt area lasting a few days.  The pain is dull and aching with an intensity of 4-9 out of 10.  He endorsed flare ups 3 to 4 times a week lasting anywhere from 1-7 days.  Precipitating factors include prolonged standing, sitting, or lifting heavy objects.  He receives relief from the pain by rest, Motrin and hydroculture packs.  He denied significant limitation of motion or functional impairment, stating that he never misses work at all during his flares.  However, he did acknowledge that during his flare-ups he has increased stiffness of his lumbar spine with approximately 70 percent reduction in function as far as motion is concerned.  The patient denied weight loss, fevers, malaise, dizziness, visual disturbances, bladder complaints, bowel complaints and erectile dysfunction.  He denied the use of assistive devices and he can walk unaided without difficulty.  He states he is able to walk two miles.  He denied any problems with activities of daily living and reported he was seeking an increase in disability due to increased pain at work.

On physical examination the Veteran showed a slightly antalgic gait but was able to walk briskly up the stairs and down the hallway with relatively smooth and unimpaired gait.  Spine appeared normal.  Posture and gait were excellent and his spine was symmetrical with symmetrical motion.  Palpation revealed no tenderness except in the L3 to L4 area which was mildly tender.  There was no spasm or tenderness of the paraspinal muscle.  Range of motion testing showed forward flexion to 110 degrees, backward extension to 50 degrees, bilateral rotation to 50 degrees, and bilateral flexion to 30 degrees.  On repetitive motion range of motion was forward flexion to 100 degrees with pain at 85 degrees, backward extension to 50 degrees with pain at 15 degrees, right lateral rotation to 40 degrees with pain at 10 degrees, left lateral rotation to 35 degrees with pain at 10 degrees, left lateral flexion to 30 degrees without pain, and right lateral flexion to 30 degrees with pain at 20 degrees.  It was noted that range of motion testing was performed with relative ease except that on repetitive motion testing his pain escalated and he experienced pain in almost all motions performed.  There was no muscle spasm, guarding or tenderness.  

An x-ray taken on November 2005 at the VAMC showed straightening of the normal lumbar lordotic curve.  It also noted mild rightward apex scoliosis centered at the L4 level.  The impression was multilevel DJD with mild scoliosis.

VA outpatient treatment records of September 2006 show that the Veteran was undergoing epidural injection therapy for his lumbar spine pain.  At the time, he reported that after two epidural injection he had experienced essentially a full recovery.  He was undergoing some physical therapy and endorsed back pain, leg pain, and numbness.  On testing forward flexion was to 70 degrees with some pain and extension was to 10 degrees.  There was no loss of power, bowel or bladder control.

In November 2008 he reported chronic back pain which had worsened over the past six to twelve months.  Daily pain averaged 7-8 out of 10.  The pain is across the entire low back with radiation to the legs and testicles.  He reported getting three epidurals a year when living in the east coast, but nonce since relocating.

The Veteran was afforded another VA examination in November 2008.  At the time, the Veteran reported using oral medication to treat the pain including Tylenol 3, Flexeril and Ibuprofen.  He endorsed constant back pain with constant dull pain in the testicles and posterior lateral buttocks.  Pain will increase if he sits or stands about 30 minutes or if he walks greater than a mile.  The pain travels up and down his legs.  His pain is better when he lies down for the first hour, but wakes him up after 3 hours.  He estimated he missed 12 days of work due to keeping appointments for his back and because of pain.  He denied any periods of incapacitating episodes as defined by the VA.  He limits some of his leisure activities due to his back pain.  

On physical examination the Veteran was noted to be walking slightly stiff and slightly leaning forward.  His gait was otherwise normal.  There was mild loss of normal spinal lordosis, no redness or swelling and no muscle spasm.  There was tenderness diffusely on palpation over the lumbar spine and adjacent musculature.  Examination of the scrotum showed normal size testicles without induration, masses or tenderness.  

In a February 2009 addendum, the range of motion was noted to be forward flexion to 77 degrees, extension to 12 degrees, bilateral rotation to 45 degrees, and bilateral lateral flexion to 20 degrees.  There was no pain manifestation with initial range of motion measurements.  Range of motion was unchanged after repetitive motions except of flexion which decreased to 65 degrees.  There were no observed manifestations of pain, fatigue, lack of endurance, or weakness after repetitive motion.  The examiner stated he cannot describe additional limitations to range of motion occurring during flare-ups without speculating. 

The Veteran was afforded another VA examination in March 2013.  At the time, he reported constant low back pain mostly located in the middle of his low back and radiating into the upper portion of both buttocks.  He reported that about 5 years ago he also developed intermittent pain in both testicles, but the pain in the left testicle has resolved, while the pain in the right testicle has remained and is now constant.  He denied any bladder or bowel dysfunction but feels as though he needs to urinate all the time.  He denied any flare-ups that impact the use of his lumbar spine.  Range of motion testing showed forward flexion to 40 degrees, extension to 10 degrees with pain, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 30 degrees with pain at end point.  No repetitive motion testing was possible as the initial range of motion testing was productive of pain.  The Veteran had less movement than normal, weakened movement, incoordination, pain, disturbance of locomotion, and interference with sitting, standing or weight bearing.  There was tenderness to palpation in the paralumbar soft tissues.  There was no guarding or muscle spasms and no muscle atrophy.  There was no intervertebral disc syndrome noted.  The Veteran reported using a cane on a regular basis.  

A July 2015 VA examination shows the Veteran reported his back pain is getting worse and balance is worse.  He reported using his cane when he is getting out and walking a while, for balance mostly.  The pain is constant and is causing difficulty sleeping.  He reported he feels the pain is affecting his judgement and memory and it affects some of his chores and leisure activities.  He denied any incontinence of bowel or bladder, but will urinate more frequently when back pain is increasing.  He stated that the pain is affecting his relationship with his wife or has not been intimate for a "long time" due to the pain.  He reported he had some spinal injections, which really did not do anything.  He wants to do a laminectomy.

The Veteran denied any functional loss of the lumbar spine.  Range of motion testing was forward flexion to 85 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, right lateral flexion to 30 degrees, and left lateral flexion to 40 degrees.  There was pain on all planes of motion but no functional loss.  On repetitive motion there was no additional loss of motion.  There was tenderness to palpation from L1 to S1 and left SI area.  Pain weakness, fatigability and incoordination did not significantly limit functional ability.  There was muscle spasm resulting in altered gait and localized tenderness not affecting gait.  There was no guarding.  There was no ankylosis noted.  The examiner found there was intervertebral disc syndrome which did not require any bed rest prescribed by a physician.  The Veteran uses a cane regularly for ambulation.  The examiner noted that the lumbar spine disability affects some aspects of his ability to work, but he continues to be employed 30 hours a week.

Additional VA and private treatment records note continued treatment for complaints of back pain.

The current evaluation contemplates pain on motion and is based on a finding of severe muscle spasm as evidenced by lumbar lordosis.  The rating is consistent with limitation of flexion to greater than 30 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees or less.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Other considerations include the presence of ankylosis or incapacitating episodes.

As shown by the evidence above, throughout the rating period, the evidence shows that the Veteran could flex his thoracolumbar spine beyond 30 degrees.  Painful motion was noted, and there was no ankylosis of the thoracolumbar spine.  Furthermore, at its most restricted and with consideration of pain, forward flexion was to 40 degrees.  While there is a finding mild of scoliosis, lordosis, and muscle spasms which altered the gait this is considered within the currently assigned 20 percent disability rating.  His disability, thus, does not meet the criteria for a disability rating in excess of 20 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

The Board is fully aware that the testimony was to the effect that he had limitation of flexion that was of greater restriction than that of the examination showing motion limited to 40 degrees.  The Veteran is competent to report such restriction.  However, we find no reliable evidence that establishes that flexion was limited to 30 degrees or less.  In fact, the subsequent examination disclosed that flexion was to 85 degrees.  Clearly, we must consider the lay and medical evidence.  In this case, we find that the observations of skilled professionals are far more probative as to the degree of functional restriction than the lay evidence, even if sworn.  Stated differently, repeated medical examinations showing that remaining functional use is greater than 30 degrees is more probative and more credible than the lay evidence in this case. 


In this regard, the Board has considered the Court's holding in Deluca.  However, upon review of the evidence above, while pain and decreased functional ability with some chores, leisure activities and work have been noted, there is no showing that there has been functional limitation equivalent to forward flexion to 30 degrees or less.  Thus, even with consideration of the reported constant pain and the increased pain during flare-ups, the rating criteria applied take into account pain and other symptoms.  The Veteran's reports of his symptoms have been considered and they support the currently assigned evaluation.  The evidence as a whole shows that the criteria for an increased disability evaluation are not approximated at any time during the rating period.  For these reasons, the Board concludes that a disability rating in excess of 20 percent is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.

In regard to ankylosis it is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Based on the aforementioned range of motion findings, it is apparent that the Veteran's lumbar spine is not fixated or immobile, and the VA examiners have specifically denied ankylosis.

The Board notes that while intervertebral disc syndrome was noted in some of the VA examinations, no incapacitating episodes were noted at any point during the appeal period.  In fact, the Veteran consistently denied any incapacitating episodes.  The evidence, therefore, does not show incapacitating episodes having a total duration of at least four weeks in any 12-month period to warrant an increased evaluation on the basis of incapacitating episodes.  Hence, there is no basis for a disability evaluation in excess of 20 percent for the Veteran's chronic lumbar strain with degenerative joint and disc disease and testicular pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Thus, the weight of the evidence is against the grant of a disability rating in excess of 20 percent, based on orthopedic findings.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.7, 4.21 (2015).

As noted, to the extent that the Veteran has neurological manifestations of his service-connected lumbar spine disability, these have been separately rated and were addressed in the prior Board decision of April 2015.  Moreover, the Veteran has not alleged, nor does the evidence reflect, that his neurological manifestations have worsened since then. 

Accordingly, the evidence is against a disability rating in excess of 20 percent throughout the rating period.  The objective clinical findings consistently fail to show that his disability meets the criteria for an increased evaluation.  In the decision above, the Board has considered the Veteran's competent lay statements of the severity of the symptomatology of the lumbar spine disability.  However, even upon consideration of the lay evidence, the requirements for a disability rating in excess of 20 percent have not been met or approximated.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The ratings assigned consider the impact on the Veteran's employment.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  To the extent that there is testicular pain that may not be specifically considered by the rating criteria, we find that such report of pain would not warrant a separate evaluation.  Here, we find that the evidence does not establish that the pain results in disability as contemplated by the schedule.  See, Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321 (b)(1). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, as in this case, the Veteran is not service-connected for any other disability.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Here, the Veteran already has a 50 percent combined evaluation. 008This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted. 

For the foregoing reasons, the Board concludes that a rating in excess of a 20 percent rating of the Veteran's chronic lumbar strain with degenerative disc and joint disease and testicular pain is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for chronic low back strain with degenerative joint and disc disease with testicular pain is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


